Citation Nr: 0843947	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  03-31 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee arthritis.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to an increased 
rating for right knee disability and a TDIU rating.  In a 
separate December 2002 decision, the RO also granted service 
connection and awarded a 10 percent disability rating for 
traumatic arthritis of the right knee, effective November 6, 
2002.

In April 2006, this case was remanded by the Board for 
further development.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of pain, swelling, stiffness, locking, 
and giving way; objective findings of extension limited to no 
more than 5 degrees, flexion limited to no more than 100 
degrees and to 55 degrees with pain, and x-ray evidence of 
arthritis.  With repetitive motion, range of motion is 
decreased.  While there is clinical evidence of effusion, 
crepitus, and instability, there is no clinical evidence of 
incoordination or locking.

2.  In a September 2008 communication, the veteran withdrew 
his appeal concerning entitlement to a total disability 
rating for compensation based on individual unemployability.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic 
Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 
(2008).
2.  The criteria for an initial rating higher than 10 percent 
for right knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DCs 5010, 5260 
(2008).

3.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to a total disability rating for 
compensation based on individual unemployability have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In November 2002, prior to the initial adjudication of the 
claims, and in May 2006 after the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating in May 2006.  It is therefore inherent in 
the claim that the veteran had actual knowledge of the rating 
element of his increased rating claims.

The Board acknowledges that the notices sent to the veteran 
in November 2002 and May 2006 do not meet the requirements of 
Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim. Specifically, 
in the November 2002 notice he was told to submit evidence 
showing that his service-connected disorder had increased in 
severity.  In a notice dated in May 2006, he was informed 
that this evidence may include a statement from his doctor 
containing the physical and clinical findings, the results of 
any laboratory tests or x- rays, and the dates of 
examinations and tests.  He was also informed that he may 
submit statements from other individuals describing their 
personal observations as to how the veteran's disabilities 
have become worse.  In addition, he was provided examples of 
evidence that may affect his disability rating including 
information about on-going treatment records; recent Social 
Security determinations; or statements from employers as to 
his job performance, lost time, or other information 
regarding how his condition affected his ability to work.  In 
addition, the August 2003 statement of the case included the 
schedular criteria and diagnostic code needed to support an 
increased rating for the veteran's disabilities.

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his increased rating claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in statements 
made in a November 2002 statement in support of claim and 
June 2004 informal hearing presentation in which he discussed 
the severity of his right knee disabilities and their affects 
on his daily life.

Based on the above, the Board finds that any notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted. For this reason, the Board finds the duty to assist 
and duty to notify provisions have been fulfilled and no 
further action is necessary under those provisions.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim. VA's duty to 
assist includes:  (1) obtaining records not in the custody of 
a federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claims were obtained in November 2002, May 2003, October 
2006, and December 2006.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2008).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), however, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Consideration of 
functional loss due to pain, however, is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2008).  For the purpose of rating 
disability from arthritis, the spine is considered a major 
joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

The veteran's right knee disability has been rated as 20 
percent disabling under DC 5258 and his arthritis has been 
rated 10 percent disabling under DCs 5010-5260.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2008).  Diagnostic Code 5260 pertains to limitation of 
flexion of the leg while Diagnostic Code 5010 pertains to 
traumatic arthritis.  38 C.F.R. § 4.17a (2008).  For the 
purpose of rating disability from arthritis, a knee is 
considered a major joint.  38 C.F.R. § 4.45(f) (2007).  The 
currently assigned 20 percent rating under DC 5258 is the 
maximum rating under that DC.  38 C.F.R. § 4.71a.

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding.  However, a separate rating 
must be based on additional compensable disability.  
38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23- 97 (July 1, 1997), 
62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 
(1994).

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable 
limitation of flexion and a compensable limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

The Board has considered all pertinent sections of the 
regulations.  In that regard, consideration has been given to 
whether any other applicable diagnostic code under the 
regulations provides a basis for a higher rating for the 
service-connected knee disabilities.  38 C.F.R. Parts 3 and 4 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Other potentially applicable diagnostic codes include DCs 
5257 (other impairment of the knee), 5260 (limitation of 
flexion of the leg), and 5261 (limitation of extension of the 
leg).  

Diagnostic Codes 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
competent medical evidence does not show that the veteran has 
any of those conditions.  Specifically, on each VA 
examination, there was no objective evidence of ankylosis, 
impairment of the tibia and fibula, or genu recurvatum.  
Further, while the veteran has undergone right knee 
operations, DC 5259 (removal of semilunar cartilage) cannot 
serve as a basis for an increased rating because 10 percent 
is the maximum disability under that diagnostic code.  
Accordingly, those diagnostic codes cannot serve as a basis 
for an increased rating in this case.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a 
noncompensable rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, a noncompensable rating is warranted 
for extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

Based on a thorough review of the record the Board finds the 
weight of the evidence is against a disability rating in 
excess of 20 percent for the veteran's right knee disability 
and a disability rating in excess of 10 percent for right 
knee arthritis, at any time during the pendency of this 
appeal.

The veteran was afforded a VA joints examination in November 
2002 and presented with complaints of right knee pain rated 7 
to 8 out of 10 on the pain scale.  He indicated that he had a 
weakness of the right lower extremity secondary to a right 
knee injury and subsequent pain.  He complained of occasional 
swelling, stiffness, and locking.  He took pain medication, 
sometimes used a cane, and used an ace bandage to wrap the 
right knee.  He did not employ corrective shoes or crutches.  
The examiner indicated that the right knee disability did not 
prevent him from securing gainful employment post discharge 
from the service.  In this regard, the veteran indicated that 
he worked only "on and off" since 1982 because of his knee.  
On examination, plantar responses of the bilateral legs were 
downgoing and motor strength was 5/5.  Gait was unaffected 
and he was able to go from heel strike to foot flat without 
difficulty.  There was a right knee deformity with crepitus 
and M-L instability.  The right knee patella was freely 
moveable and there was a negative patella tap without any 
evident swelling.  Extension was from minus 5 degrees to 120 
degrees of flexion.  The examiner indicated that the veteran 
was not wearing an ace wrap and there was no right knee 
swelling on examination.  He ambulated without an assistive 
device and in review of his electronic record appeared no 
worse than he did in 1998 when an x-ray examination of the 
right knee revealed advanced degenerative changes with marked 
narrowing of the joint space, particularly on the medial 
aspect.  On x-ray examination in November 2002, there was 
evidence of previous trauma to the lateral compartment.  
There was flattening of the femoral condyle with possible 
fracture of the lateral tibial plateau and the head of the 
fibula.  The lateral compartment was narrowed.  There was 
eburnation and irregularity of both the femoral and tibial 
components.  The impression was severe osteoarthritis with 
the possibility of previous trauma to the lateral 
compartment.

VA medical records dated in dated in December 2002 were 
negative for complaints of right knee pain or discomfort.  
The right knee had 2+ reflexes and a good range of motion.

Private records dated in April 2003 indicate a history of 
right knee swelling with continuous pain following the 
veteran's admission to a private medical center with a right 
knee effusion.  He had an arthrocentesis performed and 
accompanied by a corticosteroid injection with relief of his 
symptoms.  He had recurring pain without swelling and was 
taking pain medication.  It was noted that he performed 
maintenance work.  On examination, there was crepitation of 
the right knee with severe hypertrophic changes.  There were 
no effusions.  From May 2003 to November 2003, he had a full 
range of motion of the right knee.

VA medical records include a May 2003 examination of the 
right knee which was negative for effusion, synovitis, and 
warmth.  Records dated in June 2003 reflect that the veteran 
performed occasional work as a handyman.  In November 2003, 
he was treated for right knee pain and swelling by an 
orthopedist who aspirated the right knee and injected it with 
a combination of Marcaine and corticosteroids.  On 
examination, there was no edema.  Peripheral pulses were 1+, 
equal and symmetrical bilaterally.  A joint examination 
revealed a small cool effusion of the right knee with minimal 
tenderness to palpation.  Range of motion decreased with pain 
after a recent joint aspiration and injection.  There was a 
trace amount of fluid in the left olecranon bursa without any 
warmth, erythema, or tenderness.  The impression was right 
knee arthritis without current evidence of rheumatoid 
arthritis.  In August 2004, there was no right knee swelling.  
After an x-ray examination, the assessment was history of 
osteotomy of the right leg.  An October 2004 rheumatology 
examination of the right knee revealed a deformity due to 
prior surgery, but there was no active swelling, pain, or 
warmth.  The assessment was right knee pain with severe 
degenerative changes in the joint and generalized 
osteoarthritis.  Records dated in August 2005 reflect that 
the veteran was employed as a handyman.  In September 2005, 
he was diagnosed with severe right knee osteoarthritis.

VA medical records dated in December 2005 indicate that 
August 2004 x-rays showed significant degenerative changes.  
On examination of the right knee, there was a clinical 
deformity with prominent bony prominence on the medial side 
as well as the prominent tibial head on the right.  He had 
appreciated crepitus.  Range of motion was fairly good and 
the ligaments appeared to be stable.  The impression was 
significant degenerative joint disease of the right knee.  An 
injection to the right knee helped relieve pain.  In 
September 2005, the veteran indicated that the right knee 
injection improved joint pains and swelling.  However, he was 
diagnosed with severe osteoarthritis in the right knee.  In 
August 2005, examination of the right knee showed severe 
deformity with bony enlargement.  In June 2006, he was 
diagnosed with severe osteoarthritis in the right knee.  In 
August 2006, he was provided a knee brace to improve 
stability.

The veteran underwent a VA examination in October 2006 and 
presented with complaints of constant right knee pain rated 
from 4 to 8 out of 10 on the pain scale with weakness, 
stiffness, and swelling.  There was no increased heat or 
redness.  There was no objective evidence of locking, but he 
complained that the right knee came out of the joint 
laterally and frequently gave way.  Flare-ups were 
precipitated by standing or walking more than a few steps on 
a daily basis and lasted all day which was relieved by rest 
and Vicodin.  He wore an elastic knee brace with medial and 
lateral hinges.  He had two previous surgeries on his right 
lower extremity, the first on his right knee for debridement 
with removal of cartilages, and the second which consisted of 
an osteotomy of the tibia.  He claimed to be able to walk 100 
yards with pain and indicated that the right knee disability 
affected his daily activities.  It was noted that he retired 
from employment nine years ago and had not been employed 
since that time.

On examination, there was 5 degrees of varus with lateral 
shift of the tibia on the femur and a prominent fibular head.  
On range of motion tests, extension was minus 10 degrees with 
minus 10 to minus 40 degrees of flexion without pain and from 
minus 40 to minus 85 degrees with pain at 140 degrees.  There 
was no ligamentous instability of the mediolateral or 
anteroposterior planes with negative Lachman, Drawer, and 
McMurray tests.  There was mild crepitus of the right knee 
joint with good pulses.  X-rays done in September 2006 showed 
osteoarthritic changes with narrowing and deformity of the 
joint space on the medial aspect.  He was diagnosed with 
arthritis changes of the right knee.  Repetitive motions 
further decreased range of motion from 85 degrees to 80 
degrees due to pain.  Repetitive motion had no effect on 
fatigability, incoordination, endurance, or weakness.  The 
examiner opined that any opinion as to whether there would be 
further decreased in the range of motion during the flare-ups 
would be based on speculation and for that reason, none was 
provided.

VA medical records dated in October 2006 indicate that the 
veteran had a "decent" range of motion of the right knee.  
He complained of right knee pain and received injections.

The veteran underwent a VA joints examination in December 
2006.  He complained of persistent pain and deformity and was 
diagnosed with osteoarthritis of the right knee and received 
a few cortisone injections.  He was given a knee brace and 
physical therapy.  Right knee pain was intermittent, but 
frequent.  It was precipitated by prolonged standing, 
sitting, and walking, as well as exposure to cold weather.  
Pain was estimated to be rated 10 out of 10 on a pain scale.  
Occasionally, the knee flared-up and swelled with pain.  The 
veteran complained of bouts of right knee locking and giving 
out.  He limped and used a knee brace as well as a cane for 
ambulation.  There was limitation of motion of the knee, but 
the examiner was unable to provide the exact limitation 
without resorting to speculation.  He needed some assistance 
with his activities of daily living, especially when putting 
on his pants.  He had no episodes of incapacitation in the 
last year.  On examination, he walked with a limp on the 
right leg.  With the cane, his gait and limp were improved.  
The knee was fixed at 5 degrees of varus deformity with mild 
fixed lateral shift of the tibia on the femur and prominent 
fibular head.  The proximal tibial osteotomy site was not 
tender or painful.  There was no suprapatellar effusion.  
There was 1.5 centimeter muscle atrophy in the supracondylar 
region.  There was tenderness over the medial and inferior 
borders of the patella as well as over the medial and femoral 
condyle.  The knee was stable without collateral or cruciate 
ligament laxity and no ligamentous instability was noted.  
There was a negative Lachman test and McMurray's sign.  Range 
of motion was from minus 10 degrees to 120 degrees with pain 
that started at 70 degrees and worsened with flexion.  
Repetitive motion did not produce additional limitation of 
motion due to pain, weakness, fatigue, lack of endurance, or 
incoordination.  There was moderate crepitus on flexion and 
extension of the knee.  X-rays in September 2006 showed 
osteoarthritis of the medial compartment of the knee without 
fracture in the right tibia and fibula.  The diagnosis was 
osteoarthritis of the right knee and an old healed proximal 
tibial osteotomy.

VA medical records dated in January 2007 indicate that on 
examination, the right knee was without erythema or effusion 
and was stable.  Additional records show that the veteran's 
right knee pain was not alleviated by injections and that he 
still complained of marked pain.  A right knee brace assisted 
with gait stability.  On examination, there was no effusion 
and he was diagnosed with degenerative joint disease.  In 
February 2007, he limped, used a cane, could not endure 
prolonged walking or sitting, and was unable to get in and 
out of a car without difficulty.  With respect to his gait, 
he had a moderate to severe limp even with cane.  On range of 
motion tests, extension was to 10 degrees with 80 degrees 
flexion.  The ACL, PCL, and MCL were all grossly stable and 
intact with endpoints with the exception of right knee MCL 
pseudolax consistent with joint collapse without effusion.  
There was a well-healed lateral oblique curved and medial 
knee oblique incision with a wide scar medially.  In February 
2007, an x-ray examination of the right knee revealed end 
stage arthritis with evidence of possible prior lateral 
tibial plateau fracture with joint space loss medially, and 
significant irregularity of the lateral compartment sclerosis 
involving the medial compartment and sig tricompartmental 
osteophytosis.  In May 2007, he complained of increased right 
knee pain for which he received an injection.

Private medical records dated in May 2007 show that the 
veteran had right knee pain for several years which continued 
to get progressively worse.  It was noted that he had 
completed all conservative treatment including physical 
therapy, braces, steroid injections, and Supartz injections 
without relief.  He was unable to work due to right knee 
instability and was unable to walk for any distance, climb, 
squat, kneel, or carry any significant weight.  He wore a 
brace, but also required use of a cane.  In June 2007, a 
physician did not think he was a surgical candidate for a 
total knee replacement given no significant comorbidities.  
The right knee had no effusion.  In September 2007, he 
complained of progressive right knee pain and had acute pain 
while attempting to get up from a couch.  He denied any 
falls, but used his cane for assisted mobility.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  In November 2002, there was instability of the right 
knee M-L.  In December 2005, right knee ligaments appeared to 
be stable.  In October 2006, there was no ligamentous 
instability.  In December 2006, there was no ligamentous 
instability or collateral or cruciate ligament laxity.  In 
February 2007, ligaments were grossly stable.  The veteran 
has complained subjectively of his knee giving out.  While 
the veteran has been prescribed a right knee brace and uses a 
cane for ambulation, based upon the clinical findings, the 
Board finds that the competent medical evidence does not 
demonstrate the presence of severe recurrent lateral 
instability or subluxation of the right knee.  In this case, 
the Board finds that veteran is not entitled to a higher 
rating or any additional rating for the right knee based on 
instability pursuant to DC 5257.  Furthermore, the veteran 
already receives the highest possible rating under DC 5258.  
38 C.F.R. § 4.71a.

The Board also concludes that the veteran is not entitled to 
a compensable rating under DCs 5260 because limitation of 
flexion to 45 degrees is not shown.  However, the evidence 
shows that he warrants the currently assigned 10 percent 
rating under DC 5261 because extension is limited to 10 
degrees.  However, a rating greater than 10 percent is not 
shown because extension is not shown to be limited to 15 
degrees.  On orthopedic examination in November 2002, right 
knee extension was from minus 5 degrees to 120 degrees of 
extension.  In October 2006, extension was from minus 10 
degrees with flexion of minus 10 to minus 40 degrees without 
pain and from minus 40 to minus 85 degrees with pain.  
Repetitive motion decreased from 85 to 80 degrees due to 
pain.  In December 2006, range of motion was from minus 10 
degrees to 120 degrees with pain at 70 degrees.  In January 
2007, range of motion was 10 degrees extension with 80 
degrees of flexion.  Flexion ranging from 0 to 140 degrees is 
considered normal for VA purposes.  38 C.F.R. § 4.71a, Plate 
II.

While the veteran had a slight limitation of flexion, he is 
not entitled to a higher rating for limitation of motion 
under 5260 because flexion is not limited to 15 degrees or 
less.  Nor is he entitled to a higher rating under DC 5261, 
as extension is not limited to 20 degrees or less.  38 C.F.R. 
§ 4.71a, DC 5261.  An additional compensable rating based on 
limitation of extension of the knee is not warranted because 
extension is not shown to be limited to 20 degrees such that 
an increased rating would be warranted.  Furthermore, ratings 
assigned based on limitation of motion cannot be combined 
with ratings based on arthritis.  38 C.F.R. §§ 4.14, 4.71a, 
DC 5003, 5010.

The medical evidence of record show right knee extension was 
limited at most to 10 degrees.  Pursuant to General Counsel 
Precedent Opinion VAOPGCPREC 9-2004, the veteran is entitled 
to a separate rating under DC 5261 if he meets the criteria 
for a compensable rating under that diagnostic code and DC 
5260.  However, as has been determined, the veteran is not 
entitled to a compensable rating under DC 5260 because the 
evidence does not demonstrate that his flexion has been 
limited to 45 degrees in order to warrant a compensable 
rating.  Thus, General Counsel Precedent Opinion VAOPGCPREC 
9-2004 is not applicable in this case.

On VA examination in October 2006, the veteran subjectively 
complained of right knee pain following repetitive motion.  
However, repetitive motion had no effect on fatigability, 
incoordination, endurance, or weakness.  On VA examination in 
December 2006, repetitive motion of the right knee failed to 
elicit any additional limitation due to pain, weakness, 
fatigue, lack of endurance, or incoordination.  Thus, even 
considering the effects of pain on use, the competent medical 
evidence fails to show any indication that the right knee is 
limited in motion to 20 degrees extension or 15 degrees 
flexion, and thus the requirements for an increased rating 
are not met.  Furthermore, the evidence does not show 
limitation of flexion to 45 degrees with pain and limitation 
of extension to 10 degrees with pain such that separate 
compensable ratings could be assigned.  While one record show 
pain beginning at 40 degrees of flexion, the veteran's 
flexion was limited to 80 degrees on repetitive motion with 
pain.  Therefore, the Board finds that separate compensable 
ratings for flexion and extension are not warranted based on 
consideration of pain and other factors.  The Board finds 
that the evidence does not show that any additional 
functional limitation would result in the veteran warranting 
any separate compensable ratings for limitation of extension 
and flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board also finds that the veteran is not entitled to a 
compensable rating for a right knee scar.  VA medical records 
dated in February 2007 indicate that the veteran had a well-
healed wide scar on his right knee.  However, 38 C.F.R. 
§ 4.118, DCs 7801-7805 (2008) do not allow for the assignment 
of a compensable rating in this case because the evidence 
does not show that the scar is deep, causes limitation of 
motion, is 144 square inches or greater, is unstable and 
superficial, or is superficial and painful on examination.

The veteran is also not entitled to a separate compensable 
rating for traumatic arthritis of the right knee.  In order 
to be eligible for a separate rating under Diagnostic Code 
5003, the veteran must not qualify for compensation under 
diagnostic codes pertaining to the limitation of motion.  
38 C.F.R. § 4.71a.  Thus, as the veteran's right knee 
disability warrants a compensable rating under DC 5260 which 
contemplates limitation of motion, a separate rating for 
limitation of motion would not be warranted.  38 C.F.R. 
§ 4.71a, DC 5003, VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. 
Reg. 31262 (1998).  Rating the same disability under both DCs 
would constitute pyramiding, which is prohibited.  38 C.F.R. 
§ 4.14.  The question, then, is whether the veteran is 
entitled to a higher rating under DC 5010.  Under DC 5010, 
which directs that it be rated as degenerative arthritis 
under DC 5003, a 20 percent evaluation is not warranted 
unless X-ray evidence shows involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  The knee is considered a major 
joint.  However, to award a 20 percent rating is not 
appropriate in this case because there is no evidence 
demonstrating occasional incapacitating exacerbations or that 
there are two major joints or minor joints groups service-
connected for arthritis.  On VA examination in October 2006, 
the veteran stated that he experienced flare-ups of the right 
knee precipitated by standing or walking, alleviated by rest.  
Accordingly, the Board finds no evidence of occasional 
incapacitating episodes sufficient to warrant a rating of 20 
percent for the right knee under DC 5010.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Pursuant to the Board's June 2006 remand, in June 2008 the 
Director of the Compensation and Pension Service reviewed the 
case and indicated that the veteran was terminated from 
employment in November 2001 for poor performance and was 
employed as a maintenance man for an apartment complex from 
February to November 2000.  Medical histories dated 2002 and 
2003 noted that he continued to work as a handyman.  The 
Director reviewed the medical records which included a May 
2007 note from the veteran's private physician that indicated 
that he was unable to work due to right knee instability.  
The Director opined that given findings of the VA 
examinations in October 2006 and December 2006, the veteran 
was not entitled to an extra-schedular evaluation for his 
right knee disabilities.  He further opined that the veteran 
is not unemployable solely due to his service-connected right 
knee disability and that he has numerous, serious nonservice-
connected disabilities that interfered with his ability to be 
gainfully employed.

The Board recognizes the veteran's contentions as to the 
severity of his right knee disabilities.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson he is not 
competent to provide opinions requiring medical knowledge, 
such as whether the current symptoms satisfy diagnostic 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Thus, his assertions are not 
competent medical evidence that provides a basis for the 
assignment of increased ratings for his right knee 
disabilities.

Consideration has been given to staged ratings, or different 
percentage ratings for different periods of time since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, the Board finds that the veteran's right 
knee disabilities have continuously warranted rating of no 
more than 20 percent for a right knee disability and 10 
percent for right knee arthritis since November 6, 2002.  As 
the preponderance of the evidence is against the claims for 
an increased rating, the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Withdrawal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).

In September 2003, the veteran submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, perfecting his appeal as to 
the issue of entitlement to TDIU, as identified in the March 
2004 statement of the case.

In a September 2008 written communication, the veteran 
withdrew the issue of entitlement to individual 
unemployability.  The veteran's written statement indicating 
his intention to withdraw the appeal as to this issue 
satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to TDIU, there remain no allegations of errors of 
fact or law for appellate consideration concerning this 
issue.  The Board therefore has no jurisdiction to review the 
issue.
Accordingly, the issue of entitlement to a total disability 
rating for compensation based on individual unemployability 
is dismissed.


ORDER

An increased rating in excess of 20 percent for a right knee 
disability is denied.

An initial rating in excess of 10 percent for right knee 
arthritis is denied.

The appeal concerning the issue of entitlement to a total 
disability rating for compensation based on individual 
unemployability (TDIU) is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


